The opinion of the court was delivered by
Garrison, J.
The plaintiff having demurred, we have examined the pleadings sufficiently to see that the narr. itself is bad in that the time of the material traversable facts is not stated, viz., the time at which the defendant ought to have performed and the time at which it failed to perform, and the time at which the plaintiff’s right of action arose. These allegations are not only required by the rules of correct pleading, but, as a case into which reasonable time enters, they are of the essence of the declaration. Not that the plaintiff must prove the actual time sued or fail, but that it may appear what relation time bore to the alleged breach of duty, and that, at least by the plaintiff’s own showing, the cause of action had accrued before the commencement of the suit. Chit. Pl. 251; Gould Pl., § 63.
Judgment is given for the defendant.